Citation Nr: 1810465	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO. 14-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from March 1975 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Waco, Texas, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In January 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. Bilateral hearing loss did not originate in active service, was not caused by active service, was not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.

2. Tinnitus did not originate during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including sensorineural hearing loss are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

In the Veteran's December 1974 enlistment documentation she is noted to have pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
0
LEFT
20
15
10
--
0

No audiological evaluation from the Veteran's February 1976 separation examination can be located in the file. However, the Veteran did not note ear trouble in separation examination and specifically denied then having, or ever having had, hearing loss. The Veteran's file also includes a statement dated prior to her discharge indicating her medical condition had undergone no changes since her last examination.

The Veteran's Report of Separation from the Armed Forces (DD Form 214) shows that her MOS was a finance specialist for less than one full year. However, the Veteran alleges that during basic combat training, she was exposed to acoustic trauma during weapons instruction because she did not have proper-fitting ear protection. 

In March, April, and May 2006 the Veteran was seen with complaints of hearing loss and tinnitus. She was given a noise generator for use at bedtime to assist her in falling asleep. 

In June 2006, the Veteran was seen with continued complaints of hearing loss and tinnitus. The clinician noted the Veteran reported significant noise exposure in service. 

In November 2009, the Veteran received a private audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
35
40
LEFT
15
5
10
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. The examiner did not note whether the Maryland CNC wordlist was used in this instance, therefore the Board affords this examination low probative value. Based on the examination results, the clinician concluded the Veteran had bilateral sensorineural hearing loss at high frequencies. The examiner noted functional impairment which resulted in difficulty being able to "understand what she thinks she should." The Veteran also indicated occasional high frequency ringing in her ears.

In December 2010, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
30
30
LEFT
15
5
10
30
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Based on these results, the VA examiner concluded the Veteran did have mild high frequency bilateral sensorineural hearing loss. The examiner noted no significant effects on the Veteran's occupation or daily activities. The examiner also concluded that it would require mere speculation to determine whether the Veteran's current hearing loss is related to service and opined the Veteran's tinnitus is not the result of her service. The examiner mentioned the Veteran did not report hearing loss in service.

In a December 2010 lay statement the Veteran indicated that she was issued poorly fitting ear plugs during basic training service and was in weapons training for two or three weeks and was exposed to loud gunfire during this time. 

In June 2011, the Veteran received a private audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
30
35
LEFT
15
5
10
30
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear. Based on these results, the VA examiner concluded the Veteran did have bilateral sensorineural hearing loss. The examiner did not note functional effects of the Veteran's hearing loss and opined that tinnitus was connected to the Veteran's service. The examiner did not provide an opinion as to whether or not the Veteran's hearing loss could be attributed to service. 

In an October 2011 statement, the Veteran's sister noted that the Veteran frequently mentioned ringing in her ears after she returned home from service. Her sister indicated that the Veteran listens to the TV or radio to mask the ringing in her ears. 

In the Veteran's January 2017 hearing testimony she indicated exposure to weapons fire during basic training. The Veteran acknowledged that hearing protection was provided to her. However, the Veteran alleged that the hearing protection was ill-fitting and would fall out, resulting in exposure to the sound of weapons that were situated close to her at the firing range. The Veteran claimed that she informed her training cadres of her ill-fitting hearing protection but was told there were no other available options. The Veteran alleged hearing a ringing in her ears immediately after weapons training which eventually subsided. The Veteran also indicated that she currently has trouble hearing the television and experiences ringing in her ears in quiet environments. 

The Board has considered the Veteran's assertions that her hearing loss and tinnitus are caused by her military service. Firstly, the Veteran is not credible in her assertion that she began to experience tinnitus and hearing loss during service. As noted above, (and apart from the fact that she is alleging gross negligence on the part of her basic training instruction) the Veteran specifically denied relevant symptoms prior to her military discharge. 

Moreover, even if her allegation was substantiated, the Veteran is not competent to offer an opinion as to the etiology of this type of sensorineural hearing loss and tinnitus due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

To the extent that any medical examiner based any opinion on the allegation the Veteran had significant exposure to acoustic trauma in service, the opinion is not competent because it is not factually informed. See generally Reonal v. Brown, 5 Vet.App. 458 (1993); Elkins v. Brown, 5 Vet.App. 474 (1993); Swann v. Brown, 5 Vet.App. 229 (1993) (for the general proposition that medical diagnoses and findings can only as credible as the history on which based. 

A preponderance of the evidence is against a finding that the Veteran's hearing loss and tinnitus originated during service. The Veteran's STRs and separation examination reflect no complaints of hearing trouble in service and no competent medical provider has opined that the Veteran's hearing loss began in or as a result of service. 

Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


